DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, Claims 1-11 and 16 in the reply filed on 05/16/2022 is acknowledged.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: correction unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

        Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
         Claim 11 recites, inter alia, “A program that causes a computer to execute processing of polarization state information, the program causing the computer to execute:…” After close inspection, the Examiner respectfully notes that a program per say can be a program simply contemplated and memorized by a person. 
NOTE: the examiner suggests using  “a non-transitory computer-readable storage medium storing a computer program that causes a computer” recitation to overcome the 101 rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2006/0170932 A1; Hereafter Hayashi) in view of ARAI (US 2009/0201480 A1).

As of Claim 1: Hayashi teaches an information processing apparatus comprising a polarization state correction unit that corrects a change in polarization state due to a lens (lens 19 and ¶¶0028) produced in polarization state information using the lens (¶¶0038), using parameters related to the change in polarization state due to the lens estimated in advance from polarization state information acquired by imaging a light source in a predetermined polarization (¶¶0027) state using the lens and polarization state information indicating the polarization state of the light source (¶¶0039,0045,0087. Also see 0035-0038).
Hayash does not explicitly teach “polarization state information based on a polarization image " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by ARAI. In particular, ARAI teaches polarization state information based on a polarization image (i.e., see ¶¶0027,0031,0055) as recited in present claimed invention.
In view of the above, having the system of Hayash and given the well-established teaching of ARAI, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Hayash as taught by ARAI, since ARAI state that such modification would  allow predicting the polarization state of the exit light (ARAI ¶0088).

As of Claim 2: Hayashi in view of ARAI further teaches the parameters are change parameters representing the change in polarization state or correction parameters for correcting the change in polarization state (Hayashi ¶¶0041).

As of Claim 3: Hayashi in view of ARAI further teaches the polarization state information includes a Stokes vector obtained from pixel values with different polarization directions, and the parameters are component values of a matrix representing an amount of change of the polarization state information (Hayashi ¶¶0039,0045,0087;ARAI  ¶¶0027,0031, 00360055).

As of Claim 4: Hayashi in view of ARAI further teaches the polarization state information includes pixel values with different polarization directions, and the parameters are component values of a matrix calculated using a matrix representing a relationship between the pixel values with the different polarization directions (ARAI ¶¶0061-0065), a matrix representing a relationship between the pixel values with the different polarization directions and a Stokes vector obtained from the pixel values with the different polarization directions, and a matrix representing an amount of change of the polarization state information when the polarization state information indicates the Stokes vector (ARAI ¶¶0061-0065)

As of Claim 5: Hayashi in view of ARAI further teaches the polarization state information includes an azimuth angle, a degree of polarization, and an average intensity, and the parameters are component values of a matrix representing an amount of change of the polarization state information (Hayashi ¶¶0039,0045,0087;ARAI  ¶¶0027,0031, 00360055).

As of Claim 6: Hayashi in view of ARAI further teaches the parameters are provided on a pixel-by-pixel basis (Hayashi ¶¶0039,0045,0087;ARAI  ¶¶0027,0031, 00360055)

As of Claim 7: Hayashi in view of ARAI further teaches the polarization image contains at least three or more polarization components (Hayashi ¶¶0039,0045,0087;ARAI  ¶¶0027,0031, 00360055)

As of Claim 8: Hayashi in view of ARAI further teaches a polarization preprocessing unit that performs defect correction or sensitivity correction of the polarization image acquired by imaging using the lens, wherein the polarization state information is generated on a basis of the polarization image corrected by the polarization preprocessing unit (Hayashi ¶¶0039,0045,0087;ARAI  ¶¶0027,0031, 00360055)

As of Claim 9: Hayashi in view of ARAI further teaches a polarization imaging unit that acquires the polarization image by imaging using the lens (Hayashi ¶¶0039,0045,0087;ARAI  ¶¶0027,0031, 00360055)

As of Claim 10: Claim 10 is a method claim for Claim 1 and all the limiations are addressed in Claim 1.
As of Claim 11: all the limitations are addressed in Claim 1. Moeover, a program that causes a computer to execute processing of polarization state information, the program causing the computer to execute: 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697